VANMETER, Judge,
Dissenting:
I respectfully dissent. In my view, KRS 136.115 to 136.180 are inherently ambiguous. The doctrine of contemporaneous construction, thus, applies. See GTE v. Revenue Cabinet, 889 S.W.2d 788, 792 (Ky.1994) (holding that “[t]he doctrine of contemporaneous construction means that where an administrative agency has the responsibility of interpreting a statute that is in some manner ambiguous, the agency is restricted to any long-standing construction of the provisions of the statute it has made previously[ ]”). In this instance, the Board of Tax Appeals found “[a]Ú precedent and past interpretation of the applicable rule and law argues against Summary Judgment for the [Department of Revenue].” And further, “[t]he board is not inclined to overturn this precedent even though at a time of great budgetary stress the [Department of Revenue] urges ... a new and better way of interpreting this statutory application.” Admittedly, this appeal involves a matter of statutory construction, and the courts are not bound by the Board’s legal conclusions. Monumental Life Ins. Co. v. Dep’t of Revenue, 294 S.W.3d 10, 19 (Ky.App.2008); Epsilon Trading Co. v. Revenue Cabinet, 775 S.W.2d 937, 940 (Ky.App.1989). The fact, however, that the statute can reasonably be interpreted two ways is indicative of ambiguity, and, as much as I try, I do not see the clarity of the method of taxation. The Department is bound by its prior interpretation. I would vacate the Franklin Circuit Court’s Order, and remand this matter to that court with direction to affirm the Board of Tax Appeals.